Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20              PageID.43   Page 1 of 20



                              STATE OF MICHIGAN
                IN THE US DISTRICT COURT OF EASTERN MICHIGAN

JOHN DOE,

              Plaintiff,
                                                                      Hon. Denise P. Hood
v                                                                  Case No.: 2:20-cv-11994

ROCHESTER COMMUNITY SCHOOL
DISTRICT, CARRIE LAWLER,
NEIL DELUCA, and KATHRYN HOUGHTALING,

              Defendants.


Kirstina R. Magyari (P82775)                   Thomas G. Cardelli (P31728)
Jonathan R. Marko (P72450)                     Anthony F. Caffrey III (P60531)
MARKO LAW, PLLC                                CARDELLI LANFEAR, P.C.
Attorneys for Plaintiff                        Attorneys for Defendants Rochester
1300 Broadway St., 5th Floor                   Community School District, Lawler, and
Detroit, MI 48226                              DeLuca
(313) 879-0229                                 322 W. Lincoln Ave
Kirstie@markolaw.com                           Royal Oak, MI 48067
                                               (248) 544-1100
                                               (248) 544-1191 Fax
                                               Tcardelli@cardellilaw.com
                                               Acaffrey@cardellilaw.com



     DEFENDANT ROCHESTER COMMUNITY SCHOOL DISTRICT’S ANSWER,
        AFFIRMATIVE DEFENSES, AND RELIANCE ON JURY DEMAND

                                         ANSWER

       NOW COMES ROCHESTER COMMUNITY SCHOOL DISTRICT (“RCSD”), and

states as follows as its Answer to Plaintiff’s Complaint:

                                       Introduction

    1. RCSD neither admits nor denies the allegations contained in paragraph 1 as it

       lacks sufficient information to form an opinion about their truth.
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20            PageID.44    Page 2 of 20



  2. RCSD neither admits nor denies the allegations contained in paragraph 2 as it

     lacks sufficient information to form an opinion about their truth.

  3. RCSD neither admits nor denies the allegations contained in paragraph 3 as it

     lacks sufficient information to form an opinion about their truth.

  4. RCSD admits that Houghtaling was a member of the IEP, but denies as untrue

     that Houghtaling was head of the IEP. As to the remaining allegations in

     paragraph 4, RCSD neither admits nor denies the allegations as it lacks sufficient

     information to form an opinion about their truth.

  5. RCSD admits that Defendant Houghtaling was a teacher from August 27, 2018,

     through January 8, 2019, but neither admits nor denies the reaming allegations

     of paragraph 5 as it lacks sufficient information to form an opinion about their

     truth.

  6. RCSD neither admits nor denies the allegations contained in paragraph 6 as it

     lacks sufficient information to form an opinion about their truth.

  7. RCSD denies as untrue the allegations in paragraph 7.

  8. RCSD neither admits nor denies the allegations contained in paragraph 8 as it

     lacks sufficient information to form an opinion about their truth.

  9. RCSD neither admits nor denies the allegations contained in paragraph 9 as it

     lacks sufficient information to form an opinion about their truth.

  10. RCSD denies as untrue the allegations in paragraph 10.

  11. RCSD denies as untrue the allegations in paragraph 11.

  12. RCSD neither admits nor denies the allegations contained in paragraph 12 as it

     lacks sufficient information to form an opinion about their truth.



                                           2
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20            PageID.45    Page 3 of 20



  13. RCSD neither admits nor denies the allegations contained in paragraph 13 as it

     lacks sufficient information to form an opinion about their truth.

                              Jurisdiction and Parties

  14. RCSD neither admits nor denies the allegations contained in paragraph 14 as it

     lacks sufficient information to form an opinion about their truth.

  15. RCSD neither admits nor denies the allegations contained in paragraph 15 as it

     lacks sufficient information to form an opinion about their truth.

  16. RCSD neither admits nor denies the allegations contained in paragraph 16 as it

     lacks sufficient information to form an opinion about their truth.

  17. Admitted.

  18. Admitted.

  19. Admitted.

  20. RCSD neither admits nor denies the allegations contained in paragraph 20 as it

     lacks sufficient information to form an opinion about their truth.

  21. RCSD neither admits nor denies the allegations contained in paragraph 21 as it

     lacks sufficient information to form an opinion about their truth.

                                         Facts

  22. RCSD admits that Defendant Houghtaling was a teacher from August 27, 2018,

     through January 8, 2019; denies that Defendant Houghtaling was employed for

     more than one year; and neither admits nor denies the reaming allegations of

     paragraph 22 as it lacks sufficient information to form an opinion about their truth.

  23. RCSD neither admits nor denies the allegations contained in paragraph 23 as it

     lacks sufficient information to form an opinion about their truth.



                                           3
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20            PageID.46   Page 4 of 20



  24. RCSD neither admits nor denies the allegations contained in paragraph 24 as it

     lacks sufficient information to form an opinion about their truth.

  25. RCSD neither admits nor denies the allegations contained in paragraph 25 as it

     lacks sufficient information to form an opinion about their truth.

  26. RCSD neither admits nor denies the allegations contained in paragraph 26 as it

     lacks sufficient information to form an opinion about their truth.

  27. RCSD neither admits nor denies the allegations contained in paragraph 27 as it

     lacks sufficient information to form an opinion about their truth.

  28. RCSD neither admits nor denies the allegations contained in paragraph 28 as it

     lacks sufficient information to form an opinion about their truth.

  29. RCSD neither admits nor denies the allegations contained in paragraph 29 as it

     lacks sufficient information to form an opinion about their truth.

  30. RCSD neither admits nor denies the allegations contained in paragraph 30 as it

     lacks sufficient information to form an opinion about their truth.

  31. RCSD neither admits nor denies the allegations contained in paragraph 31 as it

     lacks sufficient information to form an opinion about their truth.

  32. RCSD neither admits nor denies the allegations contained in paragraph 32 as it

     lacks sufficient information to form an opinion about their truth.

  33. RCSD neither admits nor denies the allegations contained in paragraph 33 as it

     lacks sufficient information to form an opinion about their truth.

  34. RCSD neither admits nor denies the allegations contained in paragraph 34 as it

     lacks sufficient information to form an opinion about their truth.




                                           4
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20            PageID.47   Page 5 of 20



  35. RCSD neither admits nor denies the allegations contained in paragraph 35 as it

     lacks sufficient information to form an opinion about their truth.

  36. RCSD neither admits nor denies the allegations contained in paragraph 36 as it

     lacks sufficient information to form an opinion about their truth.

  37. RCSD neither admits nor denies the allegations contained in paragraph 37 as it

     lacks sufficient information to form an opinion about their truth.

  38. RCSD neither admits nor denies the allegations contained in paragraph 38 as it

     lacks sufficient information to form an opinion about their truth.

  39. RCSD denies the allegations contained in paragraph 39 as untrue.

  40. RCSD neither admits nor denies the allegations contained in paragraph 40 as it

     lacks sufficient information to form an opinion about their truth.

  41. RCSD denies the allegations contained in paragraph 41 as untrue.

                                  Causes of Action

                  Count I: Violation of Fourteenth Amendment
              (as to Defendants DeLuca, Lawler, and Houghtaling)

  42. RCSD’s answers to the preceding paragraphs are incorporated by reference.

  43. Although not expressly pleaded against RCSD, RCSD denies the allegations

     contained in paragraph 43 as untrue in the manner and form stated.

  44. RCSD neither admits nor denies the allegations contained in paragraph 44 as it

     lacks sufficient information to form an opinion about their truth.

  45. RCSD neither admits nor denies the allegations contained in paragraph 45 as it

     lacks sufficient information to form an opinion about their truth.

  46. Although not expressly pleaded against RCSD, RCSD denies the allegations

     contained in paragraph 46 as untrue in the manner and form stated.

                                           5
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20             PageID.48   Page 6 of 20



   47. Although not expressly pleaded against RCSD, RCSD denies the allegations

      contained in paragraph 47 as untrue in the manner and form stated.

   48. Although not expressly pleaded against RCSD, RCSD denies the allegations

      contained in paragraph 48 as untrue in the manner and form stated.

   WHEREFORE, Defendant RCSD respectfully requests that this Honorable Court

   dismiss this Complaint, and award attorney fees and costs so wrongfully incurred.

      Count II: 42 U.S.C. Section 1983: Violation of Right to Equal Protection
                (as to Defendants DeLuca, Lawler, and Houghtaling)

   49. RCSD’s answers to the preceding paragraphs are incorporated by reference.

   50. Although not expressly pleaded against RCSD, RCSD denies the allegations

      contained in paragraph 50 as untrue in the manner and form stated.

   51. Although not expressly pleaded against RCSD, RCSD denies the allegations

      contained in paragraph 51 as untrue in the manner and form stated.

   52. Although not expressly pleaded against RCSD, RCSD denies the allegations

      contained in paragraph 52 as untrue in the manner and form stated.

   53. Although not expressly pleaded against RCSD, RCSD denies the allegations

      contained in paragraph 53 as untrue in the manner and form stated.

   54. RCSD neither admits nor denies the allegations contained in paragraph 54 as it

      lacks sufficient information to form an opinion about their truth.

   55. Although not expressly pleaded against RCSD, RCSD denies the allegations

      contained in paragraph 55 as untrue in the manner and form stated.

WHEREFORE, Defendant RCSD respectfully requests that this Honorable Court

dismiss this Complaint, and award attorney fees and costs so wrongfully incurred.




                                            6
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20          PageID.49    Page 7 of 20



                              Count III: Monell Claim
              (as to Defendant Rochester Community School District)

   56. RCSD’s answers to the preceding paragraphs are incorporated by reference.

   57. RCSD denies the allegations contained in paragraph 57 as untrue in the manner

      and form stated.

   58. RCSD denies the allegations contained in paragraph 58 as untrue in the manner

      and form stated.

   59. RCSD denies the allegations contained in paragraph 59 as untrue in the manner

      and form stated.

   60. RCSD denies the allegations contained in paragraph 60 as untrue in the manner

      and form stated.

   61. RCSD denies the allegations contained in paragraph 61 as untrue in the manner

      and form stated.

   62. RCSD denies the allegations contained in paragraph 62 as untrue in the manner

      and form stated.

   63. RCSD denies the allegations contained in paragraph 63 as untrue in the manner

      and form stated.

   64. RCSD denies the allegations contained in paragraph 64 as untrue in the manner
       and form stated.

WHEREFORE, Defendant RCSD respectfully requests that this Honorable Court

dismiss this Complaint, and award attorney fees and costs so wrongfully incurred.

         Count IV: Violations of the Americans with Disabilities Act (ADA)
                               (as to all Defendants)

   65. RCSD’s answers to the preceding paragraphs are incorporated by reference.




                                           7
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20            PageID.50   Page 8 of 20



  66. RCSD neither admits nor denies the allegations contained in paragraph 66 as it

     lacks sufficient information to form an opinion about their truth.

  67. RCSD denies the allegations contained in paragraph 67 as untrue in the manner

     and form stated.

  68. RCSD neither admits nor denies the allegations contained in paragraph 68 as it

     lacks sufficient information to form an opinion about their truth.

  69. RCSD neither admits nor denies the allegations contained in paragraph 69 as it

     lacks sufficient information to form an opinion about their truth.

  70. RCSD denies the allegations contained in paragraph 70 as untrue in the manner

     and form stated.

  71. RCSD denies the allegations contained in paragraph 71 as untrue in the manner

     and form stated.

  72. RCSD denies the allegations contained in paragraph 72 as untrue in the manner

     and form stated.

  73. RCSD denies the allegations contained in paragraph 73 as untrue in the manner

     and form stated.

  74. RCSD denies the allegations contained in paragraph 74 as untrue in the manner

     and form stated.

  75. RCSD denies the allegations contained in paragraph 75 as untrue in the manner

     and form stated.

  76. RCSD denies the allegations contained in paragraph 76 as untrue in the manner

     and form stated.




                                           8
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20             PageID.51   Page 9 of 20



WHEREFORE, Defendant RCSD respectfully requests that this Honorable Court

dismiss this Complaint, and award attorney fees and costs so wrongfully incurred.

                            Count V: Violation of Title IX
               (as to Defendant Rochester Community School District)

   77. RCSD’s answers to the preceding paragraphs are incorporated by reference.

   78. RCSD neither admits nor denies the allegations contained in paragraph 78 as it

      lacks sufficient information to form an opinion about their truth.

   79. RCSD denies the allegations contained in paragraph 79 as untrue in the manner

      and form stated.

   80. RCSD denies the allegations contained in paragraph 80 as untrue in the manner

      and form stated.

   81. RCSD denies the allegations contained in paragraph 81 as untrue in the manner

      and form stated.

   82. RCSD denies the allegations contained in paragraph 82 as untrue in the manner

      and form stated.

   83. RCSD denies the allegations contained in paragraph 83 as untrue in the manner

      and form stated.

   84. RCSD denies the allegations contained in paragraph 84 as untrue in the manner

      and form stated.

   85. RCSD denies the allegations contained in paragraph 85 as untrue in the manner

      and form stated.

WHEREFORE, Defendant RCSD respectfully requests that this Honorable Court

dismiss this Complaint, and award attorney fees and costs so wrongfully incurred.




                                            9
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20            PageID.52   Page 10 of 20



        Count VI: Violation of Section 504 of the Rehabilitation Act of 1973
                               (as to all Defendants)

   86. RCSD’s answers to the preceding paragraphs are incorporated by reference.

   87. RCSD neither admits nor denies the allegations contained in paragraph 87 as it

      lacks sufficient information to form an opinion about their truth.

   88. RCSD neither admits nor denies the allegations contained in paragraph 88 as it

      lacks sufficient information to form an opinion about their truth.

   89. RCSD neither admits nor denies the allegations contained in paragraph 89 as it

      lacks sufficient information to form an opinion about their truth.

   90. RCSD neither admits nor denies the allegations contained in paragraph 90 as it

      lacks sufficient information to form an opinion about their truth.

   91. RCSD denies the allegations contained in paragraph 91 as untrue in the manner

      and form stated.

   92. RCSD denies the allegations contained in paragraph 92 as untrue in the manner

      and form stated.

   93. RCSD denies the allegations contained in paragraph 93 as untrue in the manner

      and form stated.

   WHEREFORE, Defendant RCSD respectfully requests that this Honorable Court

   dismiss this Complaint, and award attorney fees and costs so wrongfully incurred.

           Count VII: Violation of ELCRA-Sexually Hostile Environment
                               (as to all Defendants)

   94. RCSD’s answers to the preceding paragraphs are incorporated by reference.

   95. RCSD neither admits nor denies the allegations contained in paragraph 95 as it

      lacks sufficient information to form an opinion about their truth.



                                            10
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20            PageID.53     Page 11 of 20



   96. RCSD denies the allegations contained in paragraph 96 as untrue in the manner

      and form stated.

   97. RCSD denies the allegations contained in paragraph 97 as untrue in the manner

      and form stated.

   98. RCSD denies the allegations contained in paragraph 98 as untrue in the manner

      and form stated.

   99. RCSD denies the allegations contained in paragraph 99 as untrue in the manner

      and form stated.

   100.      RCSD denies the allegations contained in paragraph 100 as untrue in the

      manner and form stated.


WHEREFORE, Defendant RCSD respectfully requests that this Honorable Court

dismiss this Complaint, and award attorney fees and costs so wrongfully incurred.

                     Count VIII: Violation of ELCRA-Retaliation
                                (as to all Defendants)

   101.      RCSD’s answers to the preceding paragraphs are incorporated by

      reference.

   102.      RCSD neither admits nor denies the allegations contained in paragraph

      102 as it lacks sufficient information to form an opinion about their truth.

   103.      RCSD denies the allegations contained in paragraph 103 as untrue in the

      manner and form stated.

   104.      RCSD denies the allegations contained in paragraph 104 as untrue in the

      manner and form stated.




                                            11
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20            PageID.54     Page 12 of 20



   105.      RCSD denies the allegations contained in paragraph 105 as untrue in the

      manner and form stated.

   106.      RCSD denies the allegations contained in paragraph 106 as untrue in the

      manner and form stated.

   107.      RCSD denies the allegations contained in paragraph 107 as untrue in the

      manner and form stated.

WHEREFORE, Defendant RCSD respectfully requests that this Honorable Court

dismiss this Complaint, and award attorney fees and costs so wrongfully incurred.

          Count IX: Violation of ELCRA-Discrimination on the Basis of Sex
                                (as to all Defendants)

   108.      RCSD’s answers to the preceding paragraphs are incorporated by

      reference.

   109.      RCSD neither admits nor denies the allegations contained in paragraph

      109 as it lacks sufficient information to form an opinion about their truth.

   110.      RCSD denies the allegations contained in paragraph 110 as untrue in the

      manner and form stated.

   111.      RCSD denies the allegations contained in paragraph 111 as untrue in the

      manner and form stated.

   112.      RCSD denies the allegations contained in paragraph 112 as untrue in the

      manner and form stated.

   113.      RCSD denies the allegations contained in paragraph 113 as untrue in the

      manner and form stated.

   114.      RCSD denies the allegations contained in paragraph 114 as untrue in the

      manner and form stated.

                                            12
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20            PageID.55     Page 13 of 20



   115.      RCSD denies the allegations contained in paragraph 115 as untrue in the

      manner and form stated.

WHEREFORE, Defendant RCSD respectfully requests that this Honorable Court

dismiss this Complaint, and award attorney fees and costs so wrongfully incurred.

   Count X: Violation of Persons with Disabilities Civil Rights Act-Harassment
                              (as to all Defendants)

   116.      RCSD’s answers to the preceding paragraphs are incorporated by

      reference.

   117.      RCSD neither admits nor denies the allegations contained in paragraph

      117 as it lacks sufficient information to form an opinion about their truth.

   118.      RCSD neither admits nor denies the allegations contained in paragraph

      118 as it lacks sufficient information to form an opinion about their truth.

   119.      RCSD denies the allegations contained in paragraph 119 as untrue in the

      manner and form stated.

   120.      RCSD denies the allegations contained in paragraph 120 as untrue in the

      manner and form stated.

   121.      RCSD denies the allegations contained in paragraph 121 as untrue in the

      manner and form stated.

   122.      RCSD neither admits nor denies the allegations contained in paragraph

      122 as it lacks sufficient information to form an opinion about their truth.

   123.      RCSD denies the allegations contained in paragraph 123 as untrue in the

      manner and form stated.

   124.      RCSD denies the allegations contained in paragraph 124 as untrue in the

      manner and form stated.

                                            13
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20            PageID.56     Page 14 of 20



   125.      RCSD denies the allegations contained in paragraph 125 as untrue in the

      manner and form stated.

   126.      RCSD denies the allegations contained in paragraph 126 as untrue in the

      manner and form stated.

WHEREFORE, Defendant RCSD respectfully requests that this Honorable Court

dismiss this Complaint, and award attorney fees and costs so wrongfully incurred.

    Count XI: Violation of Persons with Disabilities Civil Rights Act-Retaliation
                               (as to all Defendants)

   127.      RCSD’s answers to the preceding paragraphs are incorporated by

      reference.

   128.      RCSD neither admits nor denies the allegations contained in paragraph

      128 as it lacks sufficient information to form an opinion about their truth.

   129.      RCSD neither admits nor denies the allegations contained in paragraph

      129 as it lacks sufficient information to form an opinion about their truth.

   130.      RCSD neither admits nor denies the allegations contained in paragraph

      130 as it lacks sufficient information to form an opinion about their truth.

   131.      RCSD denies the allegations contained in paragraph 131 as untrue in the

      manner and form stated.

   132.      RCSD neither admits nor denies the allegations contained in paragraph

      132 as it lacks sufficient information to form an opinion about their truth.

   133.      RCSD denies the allegations contained in paragraph 133 as untrue in the

      manner and form stated.

   134.      RCSD denies the allegations contained in paragraph 134 as untrue in the

      manner and form stated.

                                            14
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20            PageID.57     Page 15 of 20



   WHEREFORE, Defendant RCSD respectfully requests that this Honorable Court

   dismiss this Complaint, and award attorney fees and costs so wrongfully incurred.

 Count XII: Violation of Persons with Disabilities Civil Rights Act-Discrimination
                              (as to all Defendants)

   135.      RCSD’s answers to the preceding paragraphs are incorporated by

      reference.

   136.      RCSD neither admits nor denies the allegations contained in paragraph

      136 as it lacks sufficient information to form an opinion about their truth.

   137.      RCSD neither admits nor denies the allegations contained in paragraph

      137 as it lacks sufficient information to form an opinion about their truth.

   138.      RCSD neither admits nor denies the allegations contained in paragraph

      138 as it lacks sufficient information to form an opinion about their truth.

   139.      RCSD denies the allegations contained in paragraph 139 as untrue in the

      manner and form stated.

   140.      RCSD neither admits nor denies the allegations contained in paragraph

      140 as it lacks sufficient information to form an opinion about their truth.

   141.      RCSD denies the allegations contained in paragraph 141 as untrue in the

      manner and form stated.

   142.      RCSD neither admits nor denies the allegations contained in paragraph

      142 as it lacks sufficient information to form an opinion about their truth.

   143.      RCSD denies the allegations contained in paragraph 143 as untrue in the

      manner and form stated.

WHEREFORE, Defendant RCSD respectfully requests that this Honorable Court

dismiss this Complaint, and award attorney fees and costs so wrongfully incurred.

                                            15
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20         PageID.58    Page 16 of 20



                                        Damages

   144.      RCSD’s answers to the preceding paragraphs are incorporated by

      reference.

   145.      RCSD denies the allegations contained in paragraph 145 as untrue in the

      manner and form stated.

   146.      RCSD denies the allegations contained in paragraph 146 and its subparts

      as untrue in the manner and form stated.

WHEREFORE, Defendant RCSD respectfully requests that this Honorable Court

dismiss this Complaint, and award attorney fees and costs so wrongfully incurred.

                                               Respectfully submitted,

                                               CARDELLI LANFEAR, P.C.

                                               /s__Thomas G. Cardelli___________
                                               Thomas G. Cardelli (P31728)
                                               Anthony F. Caffrey III (P60531)
                                               CARDELLI LANFEAR, P.C.
                                                 Attorneys for Defendants Rochester
                                                  Community School District, Lawler,
                                               and DeLuca
                                               322 W. Lincoln Ave
                                               Royal Oak, MI 48067
                                               (248) 544-1100
                                               (248) 544-1191 Fax
                                               tcardelli@cardellilaw.com
                                               acaffrey@cardellilaw.com
Dated: August 28, 2020




                                          16
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20             PageID.59     Page 17 of 20



                              STATE OF MICHIGAN
                IN THE US DISTRICT COURT OF EASTERN MICHIGAN

JOHN DOE,

              Plaintiff,
                                                                      Hon. Denise P. Hood
v                                                                  Case No.: 2:20-cv-11994

ROCHESTER COMMUNITY SCHOOL
DISTRICT, CARRIE LAWLER,
NEIL DELUCA, and KATHRYN HOUGHTALING,

              Defendants.


Kirstina R. Magyari (P82775)                   Thomas G. Cardelli (P31728)
Jonathan R. Marko (P72450)                     Anthony F. Caffrey III (P60531)
MARKO LAW, PLLC                                CARDELLI LANFEAR, P.C.
Attorneys for Plaintiff                        Attorneys for Defendants Rochester
1300 Broadway St., 5th Floor                   Community School District, Lawler, and
Detroit, MI 48226                              DeLuca
(313) 879-0229                                 322 W. Lincoln Ave
Kirstie@markolaw.com                           Royal Oak, MI 48067
                                               (248) 544-1100
                                               (248) 544-1191 Fax
                                               Tcardelli@cardellilaw.com
                                               Acaffrey@cardellilaw.com



                               AFFIRMATIVE DEFENSES

       NOW COMES ROCHESTER COMMUNITY SCHOOL DISTRICT (“RCSD”), and

states as follows as its Affirmative Defenses to Plaintiff’s Complaint:

       1. Plaintiff’s lawsuit fails to state a claim upon which relief may be granted, in

          whole or in part, as to RCSD and a summary judgment motion may be filed.

       2. RCSD will be entitled to summary judgment as to all or part of Plaintiff’s

          lawsuit, and such a motion will be filed.

       3. RCSD did not owe the statutory duties claimed by Plaintiff.

                                             17
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20              PageID.60      Page 18 of 20



      4. RCSD did not breach any statutory duties claimed to be owed by Plaintiff.

      5. RCSD did not cause or proximately cause any of the damages alleged by

          Plaintiff.

      6. Plaintiffs' comparative negligence will act to bar this claim in whole or in part.

      7. The intervening acts or negligence of others who are not parties may act to bar

          this claim in whole or in part, and an appropriate notice of non-party at fault may

          be filed with respect to same.

      8. Plaintiff’s lawsuit may be barred in whole or in part by a failure to mitigate

          damages.

      9. Plaintiff’s lawsuit may be barred by the wrongful conduct doctrine.

RCSD reserves the right to amend these affirmative defenses during discovery.

                                                  Respectfully submitted,

                                                  CARDELLI LANFEAR, P.C.

                                                  /s__Thomas G. Cardelli___________
                                                  Thomas G. Cardelli (P31728)
                                                  Anthony F. Caffrey III (P60531)
                                                  CARDELLI LANFEAR, P.C.
                                                    Attorneys for Defendants Rochester
                                                     Community School District, Lawler,
                                                  and DeLuca
                                                  322 W. Lincoln Ave
                                                  Royal Oak, MI 48067
                                                  (248) 544-1100
                                                  tcardelli@cardellilaw.com
                                                  acaffrey@cardellilaw.com
Dated: August 28, 2020




                                             18
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20            PageID.61     Page 19 of 20



                              STATE OF MICHIGAN
                IN THE US DISTRICT COURT OF EASTERN MICHIGAN

JOHN DOE,

              Plaintiff,
                                                                     Hon. Denise P. Hood
v                                                                 Case No.: 2:20-cv-11994

ROCHESTER COMMUNITY SCHOOL
DISTRICT, CARRIE LAWLER,
NEIL DELUCA, and KATHRYN HOUGHTALING,

              Defendants.


Kirstina R. Magyari (P82775)                  Thomas G. Cardelli (P31728)
Jonathan R. Marko (P72450)                    Anthony F. Caffrey III (P60531)
MARKO LAW, PLLC                               CARDELLI LANFEAR, P.C.
Attorneys for Plaintiff                       Attorneys for Defendants Rochester
1300 Broadway St., 5th Floor                  Community School District, Lawler, and
Detroit, MI 48226                             DeLuca
(313) 879-0229                                322 W. Lincoln Ave
Kirstie@markolaw.com                          Royal Oak, MI 48067
                                              (248) 544-1100
                                              (248) 544-1191 Fax
                                              Tcardelli@cardellilaw.com
                                              Acaffrey@cardellilaw.com




                            RELIANCE ON JURY DEMAND

       NOW COMES ROCHESTER COMMUNITY SCHOOL DISTRICT (“RCSD”) and

hereby relies on the jury demand filed by Plaintiff as to all claims and defenses.

                                                 Respectfully submitted,

                                                 CARDELLI LANFEAR, P.C.

                                                 /s__Thomas G. Cardelli___________
                                                 Thomas G. Cardelli (P31728)
                                                 Anthony F. Caffrey III (P60531)
                                                 CARDELLI LANFEAR, P.C.

                                            19
Case 2:20-cv-11994-DPH-APP ECF No. 8 filed 08/28/20            PageID.62    Page 20 of 20



                                                 Attorneys for Defendants Rochester
                                                    Community School District, Lawler,
                                                    and DeLuca
                                                 322 W. Lincoln Ave
                                                 Royal Oak, MI 48067
                                                 (248) 544-1100
                                                 tcardelli@cardellilaw.com
                                                 acaffrey@cardellilaw.com
Dated: August 28, 2020




                                  PROOF OF SERVICE

       I, Remington J. Greenbauer, hereby certify that on the 28th day of August, 2020,
a copy of DEFENDANT ROCHESTER COMMUNITY SCHOOL DISTRICT’S ANSWER
TO COMPLAINT, AFFIRMATIVE DEFENSES, AND RELIANCE ON JURY DEMAND
and this PROOF OF SERVICE were served upon the attorneys of record of all parties to
the above cause by:

       ( ) First Class Mail        ( ) Facsimile        ( ) Email
       ( ) Fed Ex                  ( ) Hand Delivery    (X) MI-Filing

       I declare under the penalty of perjury that the statement above is true to the best
of my information, knowledge and belief.


                                                        /s/ Remington J. Greenbauer
       Remington J. Greenbauer, Legal Assistant




                                            20
